DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.	Claims 1-10 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art of record fails to teach or suggest alone, or in combination a lower cover (1), an upper cover (2) hermetically arranged on the top of the lower cover and a screen protection sheet (3) hermetically connected to the upper cover, characterized in that the lower cover (1) comprises a base plate (4) and a lower cover mounting sleeve (5), a sealing groove is formed in the inner wall of the lower cover mounting sleeve (5) circumferentially, the base plate (4) is arranged at the middle part of the lower cover mounting sleeve (5), the peripheral side of the base plate (4) is embedded into the sealing groove, the upper cover (2) comprises an internal part hard rubber frame (6), an external part hard rubber frame (7) and a soft rubber frame (8) arranged on the outer side of the external part hard rubber frame (7) in a sleeving mode, the internal part hard rubber frame (6) is matched with the external part hard rubber frame (7), a mounting groove is formed in the top of the lower cover mounting sleeve (5) circumferentially, the mounting groove extends outwards to form first sealing surfaces (9), the bottom of the internal part hard rubber frame (6) extends outwards to form second sealing surfaces (10) matched with the first sealing surfaces (9), and the first sealing surfaces (9) and the second sealing surfaces (10) form the waterproof structure.

Deng (US 10,291,280) discloses a mobile phone ( terminal) protective sleeve (casing) with a novel waterproof structure (abstract), comprising a lower cover (rear cover) fig. 1 number 100 and col. 2 lines 63-67) (1), an upper cover  (fig. 1 number 300 and col. 2 lines 63-67), characterized in that the lower cover (1) comprises a base plate (polycarbonate plate) (fig. 2 number 101  and col. 3 lines 4-6) ,  and a lower cover mounting sleeve  (rear cover camping part)(fig. 2 number 102 and col. 3 lines 5-11), and a sealing groove (fig. 4 number 304) is formed in the inner wall of the lower cover mounting sleeve (5) circumferentially (fig,. 4 and col. 3 lines 60-63).  

	However, the prior art of record fails to teach applicant’s claimed invention discussed above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH FERGUSON whose telephone number is (571)272-7865. The examiner can normally be reached M-F 7 am -3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH FERGUSON/              Primary Examiner, Art Unit 2648